 

Addendum #4 to Commitment Letter

 

Addendum Effective Date: June 30, 2016

 

WHEREAS, Cachet Financial Solutions, Inc. (“Borrower”) and Mike Hanson
(“Lender”) (collectively “Parties”) entered into a Commitment Letter, effective
July 30th, 2014 and as amended in previous addendums (collectively the
“Agreement”); and

 

WHEREAS, the Parties desire to extend the date for which any outstanding
interest balance due under the agreement from 6/30/16 to 1/31/17;

 

NOW THEREFORE, for valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the Parties agree as follows:

 

  1. Section 4           Interest only payments that were due and payable on
June 30, 2016, September 30, 2016 and December 31, 2016 as stated in the
Addendum #3 to Commitment Letter, dated February 24, 2016 are now due and
payable on January 31, 2017.         2. Pre-Established Terms         All terms
and conditions of the Agreement shall remain in full force and effect and apply
to this Addendum, unless specifically modified herein.           In Witness
Whereof, this Amendment to the Commitment Letter has been duly executed as of
the Addendum Effective Date written above.

 

Borrower:   Lender:       Cachet Financial Solutions, Inc.   Michael Hanson    
      By: /s/ Bryan Meier   By: /s/ Michael Hanson Its: Bryan Meier CFO      

 

 

   

